DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/15/2021 has been entered and considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (U.S Pub: 20160041664) (Herein “Qin”) in view of Lee et al (U.S Pub: 20180173923) (Herein “Lee”).
As of Claim 1, Qin teaches (Figs. 2-7, 12-13) a fingerprint recognition substrate (fig. 13, fingerprint identification on the display panel substrate 1, para. [0070]) comprising: 
a back plate (fig. 12. an array substrate 200 on the LCD panel, para. [0045] [0069]);
an electrode driving circuit layer (fig. 2, electrode driving circuit layer includes gate lines 8, data lines 7, common electrode structures 6 that drives touch display panel 1, para. [0030]) disposed on a side of the back plate (i.e. the electrode driving circuit layer located on the display panel on the top side of the back plate (aka, substrate 200), para. [0069]), wherein the electrode driving circuit layer (fig. 2, electrode driving circuit layer includes gate lines 8, data lines 7, common electrode structures 6 that drives touch display panel 1, para. [0030]) is disposed with an electrode driving circuit (fig. 2, gate driver (G1, G2, G3,….. and data driver (D1, D2, D3,….), para. [0032]), a signal line (fig. 2, data lines 7, para. [0030]) extending in a first direction (i.e. extended in the vertically direction or m direction, para. [0030]), and a gate line (fig. 2, gate lines 8, para. [0030]) extending in a second direction (i.e. extended in the horizontally direction or n direction, para. [0030]), the electrode driving circuit (fig. 2, gate driver (G1, G2, G3,….. and data driver (D1, D2, D3,….), para. [0032]) being connected to the 
a functional electrode layer (fig. 2, pixel electrode 5, [0030]) comprising a first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) connected to the electrode driving circuit (fig. 2, connected to data or source terminal through the TFT switching transistor, para, [0030]) and a second electrode (figs. 2, 5a, 5b, second end of pixel electrode 5 connected to common electrodes 6, 16, para. [0030] [0046]) extending in the second direction (i.e. horizontally direction or n direction, para. [0030]); and
wherein multiple ones of the first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) disposed in a same column (i.e. same column from top to bottom) along the first direction (i.e. vertically direction or m direction, para. [0030]) are connected a same one of the signal line (fig. 2, data lines 7, para. [0030]) through the electrode driving circuit (fig. 2, TFT switching transistor, para, [0030]), respectively, and 
wherein the functional electrode layer (fig. 2, pixel electrode 5, [0030]) is disposed on a side of the electrode driving circuit layer (i.e. the pixel electrode 5 layer is on the top side of the back plate (aka, substrate) with the electrode driving circuit layer that’s include gate lines 8, data lines 7, common electrode structures 6 that drives touch display panel 1, para. [0030]) away from the back plate (fig. 12. an array substrate 200 on the LCD panel, para. [0069]).

	However, Lee teaches (Figs. 1-5, 25) wherein a mutual capacitance (figs 3A-AB, 25, user touches display panel 110 and created the mutual capacitance Cf based on the touch-sensing mode, para. [0123] [0362] [0364]) is formed by the first electrode (i.e. second node (E2) or signal from the data line to pixel electrode, para. [0112]) and the second electrode (i.e. common electrode or CE, para. [0122]) to generate a detecting signal (i.e. generated detecting finger mutual capacitance, para. [0123] [0362] [0364]) and apply the detection signal (i.e. sending the generated detecting finger mutual capacitance) to the signal line (fig. 4, sending the detected touch mutual capacitance signal through the signal data lines DL_F1, DL_F2,……….DL_FQ of fingerprint-sensing circuit (FPSC) 420, para. [0144] [0145]). 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the fingerprint identification touch display panel of Qin with Lee to provide the fingerprint-sensing method to sense a fingerprint wherein the mutual capacitance created based on the touch location of the finger on the display panel so that the fingerprint sensing circuit identified a location of the touch.
	As of Claim 2, Qin and Lee teach the fingerprint recognition substrate according to claim 1, but Qin further teach (Figs. 2-7, 12-13) wherein the electrode driving circuit (fig. 2, gate driver (G1, G2, G3,….. and data driver (D1, D2, D3,….), para. [0032]) comprises:

	As of Claim 3, Qin teaches (Figs. 2-7, 12-13) the fingerprint recognition substrate (fig. 13, fingerprint identification on the display panel substrate 1, para. [0070]) according to claim 1, wherein the first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) and the second electrode (figs. 2, 5a, 5b, second end of pixel electrode 5 connected to common electrodes 6, 16, para. [0030] [0046]) are disposed in a same layer (i.e. on the same layer of pixel electrode 5, para. [0030]).
but Qin silent whether the mutual capacitance is formed by a sidewall of the first electrode and a sidewall of the second electrode.
	However, Lee teaches (Figs. 3A-3B) the mutual capacitance (figs 3A-AB, 25, user touches display panel 110 and created the mutual capacitance Cf based on the touch-sensing mode, para. [0123] [0362] [0364]) is formed by a sidewall of the first electrode (i.e. first end of pixel electrode side at the second node (E2) or signal from the data line to pixel electrode, para. [0112]) and a sidewall of the second electrode (i.e. common electrode or CE, para. [0122]).

As of Claim 4, Qin teaches (Figs. 2-7, 12-13) the fingerprint recognition substrate (fig. 13, fingerprint identification on the display panel substrate 1, para. [0070]) according to claim 3, wherein the second electrode (figs. 2, 5a, 5b, second end of pixel electrode 5 connected to common electrodes 6, 16, para. [0030] [0046]) comprises a plurality of second sub-electrodes (figs. 4, 5a, 5b, plurality of common electrodes 16 below second end of pixel electrode 5 with parallel slits electrode 161, para. [0046]) connected electrically (i.e. electrically connected to the pixel electrodes 5, para. [0030]). 
but Qin silent whether the mutual capacitance is formed by the side wall of the first electrode and side walls of the plurality of second sub-electrodes.
However, Lee teaches (Figs. 3A-3B) the mutual capacitance (figs 3A-AB, 25, user touches display panel 110 and created the mutual capacitance Cf based on the touch-sensing mode, para. [0123] [0362] [0364]) is formed by the sidewall of the first electrode (i.e. first end of pixel electrode side at the second node (E2) or signal from the data line to pixel electrode, para. [0112]) and sidewalls of the plurality of second sub-electrodes (i.e. plurality of second end of the sub-electrodes common electrode (CE), para. [0123]).

	As of Claim 5, Qin and Lee teach the fingerprint recognition substrate according to claim 4, but Qin further teach (Figs. 2-7, 12-13) wherein the second electrode (figs. 4, 5a, 5b, the second end of pixel electrode 5 or common electrodes 6, 16 side, para. [0030] [0046]) further comprises a first connection section (i.e. the left side section of the common electrodes 6, 16, para. [0030]) and a second connection section (i.e. the right side section of the common electrodes 6, 16, para. [0030]); and a first end (i.e. the left side) of each of the second sub-electrodes (figs. 4, 5a, 5b, plurality of common electrodes 16 below second end of pixel electrode 5 with parallel slits electrode 161, para. [0046]) is electrically connected to the first connection section (i.e. the left side section of the common electrodes 6, 16, para. [0030]); a second end (i.e. the right side) of each of the second sub-electrodes (figs. 4, 5a, 5b, plurality of common electrodes 16 below second end of pixel electrode 5 with parallel slits electrode 161, para. [0046]) is electrically connected to the second connection section (i.e. the right side section of the common electrodes 6, 16, para. [0030]).
As of Claim 6, Qin teaches the fingerprint recognition substrate according to claim 4, but Qin silent whether wherein the mutual capacitance is formed by the side wall of the first electrode and a side wall of one of the second sub-electrodes.

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the fingerprint identification touch display panel of Qin with Lee to provide the fingerprint-sensing method to sense a fingerprint wherein the mutual capacitance created based on the touch location of the finger on the display panel so that the fingerprint sensing circuit identified a location of the touch.
As of Claim 11, Qin teaches (Figs. 2-7, 12-13) a method for driving a display device (fig. 2, display device 1, para. [0030]), comprising: 
providing a fingerprint recognition substrate (fig. 13, fingerprint identification on the display panel over the substrate 1, para. [0070]) that comprises:
a back plate (fig. 12. an array substrate 200 on the LCD panel, para. [0045] [0069]);
an electrode driving circuit layer (fig. 2, electrode driving circuit layer includes gate lines 8, data lines 7, common electrode structures 6 that drives touch display panel 1, para. [0030]) disposed on a side of the back plate (i.e. the electrode driving circuit layer located on the display panel on the top side of the back plate (aka, substrate 200), para. [0069]), wherein the electrode driving circuit layer (fig. 
a functional electrode layer (fig. 2, pixel electrode 5, [0030]) comprising a first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) connected to the electrode driving circuit (fig. 2, connected to data or source terminal through the TFT switching transistor, para, [0030]) and a second electrode (figs. 2, 5a, 5b, second end of pixel electrode 5 connected to common electrodes 6, 16, para. [0030] [0046]) extending in the second direction (i.e. horizontally direction or n direction, para. [0030]);
wherein multiple ones of the first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) disposed in a same column (i.e. same column from top to bottom) along the first direction (i.e. vertically direction or m direction, para. [0030]) are connected a same one of the signal line (fig. 2, data lines 7, para. [0030]) through 
wherein the functional electrode layer (fig. 2, pixel electrode 5, [0030]) is disposed on a side of the electrode driving circuit layer (i.e. the pixel electrode 5 layer is on the top side of the back plate (aka, substrate) with the electrode driving circuit layer that’s include gate lines 8, data lines 7, common electrode structures 6 that drives touch display panel 1, para. [0030]) away from the back plate (fig. 12. an array substrate 200 on the LCD panel, para. [0069]), and
in a touch phase (fig. 2, touch detection mode, para. [0032]), applying a conducting signal (fig. 2, sensing signal from Rx1, Rx2, Rx3…..Rxn, para. [0030]) to the electrode driving circuit (fig. 2, TFT switching transistor, para, [0030]) to simultaneously electrically connecting multiple ones (i.e. applying conducting signals to other TFT switching transistors at the same time) of the first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) disposed in the same column (i.e. same column from top to bottom) along the first direction (i.e. vertically direction or m direction, para. [0030]) to the same one of the signal line (fig. 2, data lines 7, para. [0030]) through the electrode driving circuit (fig. 2, TFT switching transistor, para, [0030]), and progressively applying a driving signal (i.e. continuing applying touch transmitting signals Tx, para. [0032]) to the second electrode (figs. 2, 5a, 5b, second end of pixel electrode 5 or common electrodes 6, 16, para. [0030] [0046]), thereby loading a second detection signal (fig. 2, sensing signal from Rx1, Rx2, Rx3…..Rxn, para. [0030]) generated by the mutual 
receiving the second detection signal (fig. 2, sensing signal from Rx1, Rx2, Rx3…..Rxn, para. [0030]) from the signal lines (fig. 2, data lines 7, para. [0036]).
but Qin does not disclose wherein a mutual capacitance is formed by the first electrode and the second electrode to generate a detection signal and apply the detection signal to the signal line; in a fingerprint recognition phase, applying a bias voltage signal to the second electrode, and applying a scan signal progressively to the electrode driving circuit through the scan line to connect the first electrode progressively to the signal line, thereby loading a first detection signal generated by the mutual capacitance to the signal line; and receiving the first detection signal from the signal line.
	However, Lee teaches (Figs. 1-7, 25) wherein a mutual capacitance (figs 3A-AB, 25, user touches display panel 110 and created the mutual capacitance Cf based on the touch-sensing mode, para. [0123] [0362] [0364]) is formed by the first electrode (i.e. second node (E2) or signal from the data line to pixel electrode, para. [0112]) and the second electrode (i.e. common electrode or CE, para. [0122]) to generate a detecting signal (i.e. generated detecting finger mutual capacitance, para. [0123] [0362] [0364]) and apply the detection signal (i.e. sending the generated detecting finger mutual capacitance) to the signal line (fig. 4, sending the detected touch mutual capacitance signal through the signal data lines DL_F1, DL_F2,……….DL_FQ of fingerprint-sensing circuit (FPSC) 420, para. [0144] [0145]);

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the fingerprint identification touch display panel of Qin with Lee to provide the fingerprint-sensing method to sense a fingerprint wherein the mutual capacitance created based on the touch location of the 
As of Claim 12, Qin and Lee teach the method according to claim 11, but Qin further teach (Figs. 2, 3) comprising short-circuit (figs. 2, 3, touch sensing circuit when a finger touches the touch pixel electrode, its created a capacitance and ground the touch finger by short circuit that touched pixel location so the controller recognizes the touch location, para. [0036]) connecting the signal line (i.e. data lines 7 and touch sensing terminal Rx1, para. [0036]) with at least one adjacent signal line (i.e. next to another data line or Rx2, para. [0036]) using a control circuit (i.e. touch control chip, para. [0036]) to form a signal line group (i.e. data lines 7, D1…..Dn, para. [0036]) comprising at least two signal lines (i.e. at least data lines 7, D1, D2, para. [0036]).
	As of Claim 13, Qin teaches (Figs. 2-7) the method according to claim 11, wherein applying the scan signal (fig. 2, 3, applying gate on signal, para. [0037]) progressively to the electrode driving circuit (i.e. gate terminal of TFT switching transistor, para. [0037]) through the scan line (i.e. for example, G1 or scan line 1, para. [0037]) to connect the first electrode (i.e. source terminal of the TFT switching transistor, para. [0037]) progressively to the signal line (i.e. data line 7, for example D1, para. [0037]), comprises:
generating, by cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]), wherein output ends (i.e. output right side terminals) of the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connected together, para. [0056]) are connected to corresponding ones of 
but Qin silent whether wherein applying the bias voltage signal to the second electrode, and applying the scan signal progressively to the electrode driving circuit through the scan line to connect the first electrode progressively to the signal line.
However Lee teaches (Figs. 1-5, 25) wherein applying the bias voltage signal (i.e. detecting electrical charge voltage signal, para. [0144]) to the second electrode (i.e. common electrode or CE, para. [0122])), and applying the scan signal (fig. 4, applying gate turn on signal, para. [0140]) progressively to the electrode driving circuit (fig. 4, gate terminal or node of the TFT switching transistor, para. [0081] [0083] [0140]) through the scan line (i.e. GL, para. [0140) to connect the first electrode (i.e. source terminal of the TFT switching transistor, para. [0141]) progressively to the signal line (i.e. data signal from data lines DL, para. [0142] [0143]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch pixel electrode of Qin with Lee to provide the fingerprint-sensing method for sensing a fingerprint may receive a signal from a data line electrically connected to a pixel electrode through a switching transistor and may detect fingerprint information after a driving voltage is applied to the pixel electrode disposed in a pixel area, thereby detecting a fingerprint without including a separate fingerprint sensor outside a display panel.

As of Claim 14, Qin and Lee teach the method according to claim 13, but Qin further teach (Figs. 3, 7) wherein generating, by the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]) comprises:
applying a high-level signal (figs. 3, 7, G1 scanning high level signal, para. [0037] [0056]) to an input end (i.e. left side input) of a first-stage shift register (fig. 7, GOA1 shift register, para. [0056]), so that a unique high-level output (i.e. output scanning high level) is generated at an output end (i.e. right side output) of the first-stage shift register (fig. 7, GOA1 shift register, para. [0056]) in one driving cycle (i.e. from top of first shift register to the bottom of last shift register), and the high-level output is output (i.e. output scanning high level) as the scan signal (i.e. gate on signal, para. [0037]) to the scan line (i.e. G1, scan line) in a first row (i.e. top row of the first scan line, para. [0037]); and
inputting the high-level output (i.e. high level of gate on signal from the previous output first shift register, para. [0037] [0056]) to an input end (i.e. top end) of a next-stage shift register (i.e. second shift register GOA2, para. [0037] [0056]), to generate the scan signal output sequentially (i.e. output gate scanning signal, 
As of Claim 15, Qin and Lee teach the method according to claim 11, but Qin further teach (Figs. 3, 7) wherein applying the conducting signal (i.e. sensing signal from Rx1, Rx2, Rx3…..Rxn, para. [0030]) to the electrode driving circuit (fig. 2, TFT switching transistor, para, [0030]) to simultaneously electrically connecting multiple ones (i.e. applying conducting signals to other TFT switching transistors at the same time) of the first electrode (fig. 2, first end of pixel electrode 5, para. [0030]) disposed in the same column (i.e. same column from top to bottom) along the first direction (i.e. vertically direction or m direction, para. [0030]) to the same one of the signal line (fig. 2, data lines 7, para. [0030]) through the electrode driving circuit (fig. 2, TFT switching transistor, para, [0030]) comprises:
generating the conducting signal output (i.e. output gate scanning signal, para. [0056]) simultaneously by cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), output ends (i.e. right side output) of the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]) are connected to corresponding ones of the scan line (i.e. G1, G2,….Gn), to simultaneously apply the conducting signal (i.e. output gate scanning signal, para. [0056]) to the gate driving circuit (i.e. G1, G2,…Gn).
As of Claim 16, Qin and Lee teach the method according to claim 15, but Qin further teach (Figs. 3, 7) wherein generating the conducting signal output (i.e. output 
applying high-level signals (figs. 3, 7, G1 scanning high level signal, para. [0037] [0056]) to respective control terminals (i.e. left side input ends) of the terminal of the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), so that output ends (i.e. right side output ends) of the shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]) output high level output (i.e. output scanning high level) during entire driving cycle (i.e. from top of first shift register to the bottom of last shift register), and simultaneously applying the high-level output (i.e. gate on signal) as the conducting signal (i.e. output gate scanning signal, para. [0056]) to respective gate line (i.e. G1, G2,….Gn).
As of Claim 17, Qin and Lee teach the method according to claim 12, but Qin further teach (Figs. 2, 3) wherein the short-circuit (figs. 2, 3, touch sensing circuit when a finger touches the touch pixel electrode, its created a capacitance and ground the touch finger by short circuit that touched pixel location so the controller recognizes the touch location, para. [0036]) connecting the signal line (i.e. data lines 7 and touch sensing terminal Rx1, para. [0036]) with at least one adjacent signal line (i.e. next to another data line or Rx2, para. [0036]) using the control circuit (i.e. touch control chip, para. [0036]) comprises:
sending a short circuit signal (i.e. transmitting a touch signal created by finger) to the control circuit (i.e. touch control chip, para. [0036]), such that a predetermined number of signal lines (i.e. data lines 7 and touch sensing terminal Rx1, para. .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (U.S Pub: 20160041664) (Herein “Qin”) in view of Lee et al (U.S Pub: 20180173923) (Herein “Lee”) in view of Ding et al (U.S Pub: 20170308218) (Herein “Ding”) and further in view of Wang (U.S Pub: 20160117012).
As of Claim 7, Qin teaches (Figs. 2-7, 12-13) the fingerprint recognition substrate (fig. 13, fingerprint identification on the display panel substrate 1, para. [0070]) according to claim 1, wherein the functional electrode layer (fig. 2, pixel electrode 5, [0030]).
but Qin and Lee do not disclose wherein the functional electrode layer comprises:
a first electrode layer disposed with the first electrode; a second electrode layer stacked with the first electrode layer, and disposed with the second electrode; and a dielectric layer disposed between the first electrode layer and the second electrode layer; wherein an orthographic projection of the first electrode on the back plate overlaps partially with an orthographic projection of the second electrode on the back plate.
However, Ding teaches (Figs. 1-5) wherein the functional electrode layer (i.e. touch module) comprises:

a second electrode layer (figs. 1-2, second transparent electrode layer 400, para. [0029] [0042]) stacked with the first electrode layer (figs. 1-2, first transparent electrode layer 200, para. [0029]), and disposed with the second electrode (i.e. touch electrode 401, para. [0042]); and
a dielectric layer (figs. 1-2, transparent flexible dielectric layer 300, para. [0029]) disposed between the first electrode layer (figs. 1-2, first transparent electrode layer 200, para. [0029]) and the second electrode layer (figs. 1-2, second transparent electrode layer 400, para. [0029] [0042]);
wherein an orthographic projection (fig. 2, orthographic projection, para. [0042]) of the first electrode (i.e. touch electrode 201, para. [0029]) on the back plate (i.e. substrate 100, para. [0029]) overlaps (i.e. on top) with an orthographic projection (fig. 2, orthographic projection, para. [0042]) of the second electrode (i.e. touch electrode 401, para. [0042]) on the back plate (i.e. substrate 100, para. [0029]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the fingerprint identification touch display panel of Qin and Lee with Ding to provide the first transparent electrode layer comprises first touch detection electrodes arranged in an array and insulated from each other.  During the touch detection period, the first transparent electrode layer and the second transparent electrode layer are used to receive a first touch detection signal simultaneously to detect a change in the capacitance value of each of the first touch detection electrodes to thereby determine the touch position.

However, Wang teaches (Fig. 5) wherein an orthographic projection (fig. 5, orthographic projection on the gap 21, para. [0037]) of the first electrode (fig. 5, first electrode 10, para. [0037]) on the back plate (i.e. first substrate 100, para. [0039]) overlaps partially (i.e. overlaps a part of, para. [0037]) with an orthographic projection (fig. 5, orthographic projection on the gap 11, para. [0037]) of the second electrode (fig. 5, second electrode 20, para. [0037]) on the back plate (i.e. second substrate 200, para. [0039]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the fingerprint identification touch display panel of Qin, Lee, and Ding with Wang to provide the touch panel includes a plurality of first electrodes disposed in a first electrode layer, and a plurality of second electrodes corresponding to the plurality of first electrodes and disposed in a second electrode layer.  A first gap is formed between adjacent the first electrodes, and a second gap is formed between adjacent the second electrodes and an orthographic projection of each second gap on the first electrode layer overlaps a part or all of the first gap to which the second gap corresponds and a part of at least one of the first electrodes.  The touch panel can make it not easy for a user to observe electrode patterns and thereby improve the visual effect of the touch panel.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (U.S Pub: 20160041664) (Herein “Qin”) in view of Lee et al (U.S Pub: 20180173923) (Herein “Lee”) and further in view of Wang (U.S Pub: 20170371213).
As of Claim 9, Qin and Lee teach the fingerprint recognition substrate according to claim 1, but Qin and Lee do not disclose wherein a size of the orthographic projection of the first electrode on the back plate in the first direction and in the second direction is 80µm - 12µm.
However, Wang teaches (Figs. 1, 2) wherein the orthographic projection (fig. 1, the orthographic projection of the sub-pixel units 20/21, para. [0026] [0029]) of the first electrode (i.e. pixel electrode 21 or sub-pixel 20, para. [0026] [0032]) on the back plate (fig. 1, substrate 1, para. [0026]) in the first direction (i.e. column or vertical direction, para. [0029]) and in the second direction (i.e. row or horizontal direction, para. [0029]).
However, Wang discloses the claimed invention except for a size of the orthographic projection in between 80µm – 120µm.  It would have been obvious matter of design choice to have modify the size of the orthographic projection to be within the range of 80µm – 120µm, since such a modification would have been involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Therefore, the motivation for doing this would have yielded for predictable results.
Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (U.S Pub: 20160041664) (Herein “Qin”) in view of Lee et al (U.S Pub: 20180173923) (Herein “Lee”) and further in view of Hotelling et al (U.S Pub: 20150199053) (Herein “Hotelling”).
As of Claim 10, Qin and Lee teach the fingerprint recognition substrate according to claim 1, but Qin and Lee do not disclose wherein a size of the second electrode in the first direction is 3mm - 5mm.
However, Hotelling teaches (Figs. 6, 7) wherein a size of the second electrode (fig. 7, width of electrode 122, para. [0070]) in the first direction (i.e. vertical direction or height (H), para. [0070]) is 3mm - 5mm (i.e. 4mm to about 5mm, para. [0070]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the fingerprint identification touch display panel of Qin, and Lee with Hotelling to provide a touch panel having a transparent capacitive sensing medium configured to detect multiple touches or near touches that occur at the same time and at distinct locations in the plane of the touch panel and to produce distinct signals representative of the location of the touches on the plane of the touch panel for each of the multiple touches.
As of Claim 18, Qin and Lee teach the method according to claim 17, but Qin and Lee do not disclose wherein a total width of the predetermined number of signal lines in the second direction is substantively equal to a width of the second electrode in the first direction.
However, Hotelling teaches (Figs. 6, 7) wherein a total width (fig. 7, all the width size of sensing traces 124, para. [0070]) of the predetermined number of signal lines (i.e. 124 sensing traces, para. [0070]) in the second direction (i.e. horizontal direction) is substantively equal to a width of the second electrode (i.e. electrode 122, para. [0070]) in the first direction (i.e. vertical direction).
.
Response to Arguments
Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. 
The Applicant argued that Qin and Lee do not teach, suggest, and/or disclose “…a functional electrode layer comprising a first electrode connected to the electrode driving circuit and a second electrode extending in the second direction; wherein a mutual capacitance is formed by the first electrode and the second electrode to generate a detection signal and apply the detection signal to the signal line; wherein multiple ones of the first electrode disposed in a same column along the first direction are connected a same one of the signal line through the electrode driving circuit, respectively, and wherein the functional electrode layer is disposed on a side of the electrode driving circuit layer away from the back plate”.  In addition, Qin does not teach/disclose pixel electrode detecting touch or detecting fingerprint identification, and it is impossible to detect mutual capacitance.  Furthermore, Qin does not teach/disclose the pixel electrode and the common electrode are not formed in a same functional layer and Lee does not 
However, the Examiner’s respectfully disagrees with the Applicant’s assertions.  Qin and Lee are teaching/disclosing the methods of detecting a fingerprint on the touch display panel and identifying a user’s fingerprint as disclosed in Qin’s paragraph [0070] and Lee’s paragraph [0088] for detecting the user’s fingerprint. 
Qin does teach a functional electrode layer with a pixel electrode that is on one side (on top of) of the substrate (aka, back plate) connected the data line to receive the data/source image from the data driver and as well as receiving the touch signal from the touch detection circuit Rx1 such that the data and touch detection lines are in vertical direction and the second electrode (aka, common electrode) is in the horizontal direction to detect touch when touched by a user finger on the pixel.  The plurality of the pixel electrodes are connected to the same data/Rx1 line in the vertical direction so that when the gate terminals of the TFT are opened by the gate signals G1…Gn, the data images from the data/source driver and the touch detection signal for the touch detection circuit supplies signal to the pixel electrodes so that the pixel display images and when the user touches that pixel, the touch detection circuit Rx1…Rxn detects a touch location on the touch display panel due to a touched by the human finger to create a mutual capacitance.  
Qin does disclose the functional electrode layer is on a side from the back plate.  Figure 4 of Qin shows pixel electrode 5 first end connected to the source/drain terminals of the TFT and second end connected to common electrode 6.  When the data signal D1 and touch detection signal Rx1 supplies to pixel electrode 5 such that moments the 
Since, Qin silent wherein a capacitance is formed by the first electrode and the second electrode to generate a detection signal and apply the detection signal to the signal line.  The Examiner using Lee to clarified the creation of a mutual capacitance when a user touches the touch panel with a finger.  As can be seen in Lee’s figure 3B, when a user touches one of the pixel with a finger, the mutual capacitance Cf is created due to the short circuit between a finger and a pixel electrode as well-known in art and also disclosed in Lee’s paragraphs [0121]-[0126].  Lee’s fingerprint identification does not limited just only for self-capacitance but it can be used as mutual capacitance based touch detection mode as well, see Lee’s paragraphs [0362] and [0364].
Therefore, according to the Applicant’s arguments and newly amended claims, Qin and Lee still teach what is being in the independent claims as recited in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627